Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the application filed on 11/09/2020.
	Currently, claims 1-19 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 9-10, 13-15 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu (US 2020/0357905 dated 05/07/2020).  
As to claim 1, Lu shows a semiconductor structure (see Fig. 1 for main embodiment which will be used herein, and see also alternate embodiments in Fig. 2 that are variations of Fig. 1 with a gate dielectric added in Fig. 2 and then a spacer layer of GaN 125 added in Fig. 8, further note that Fig. 4 is the method of forming Fig. 1 and 2 etc.; [0027]), comprising: 
a substrate (substrate 102; [0021]); 
a channel layer disposed on the substrate (see channel 104; [0021]); 
a barrier layer disposed on the channel layer (barrier is 106; [0021]); 
a compound semiconductor layer disposed on the barrier layer (see cap of doped GaN 108; [0021]; note also for claim 14 below the office will here designate layer 125 in the variation embodiment of Fig. 8 as a slight variation of Fig. 1 where layer 125 is made of GaN as an alternate designation of this part; [0030]); 
a gate electrode disposed on the compound semiconductor layer (gate electrode 209; [0021]), and 
a stack of dielectric layers disposed on the gate electrode, wherein the stack of dielectric layers comprises at least two layers having different etching rates (see stack of etch stop layer 112 of AlN dielectric and 110 of SiO dielectric or SiN, SiON or AlO etc. variations; [0021] and [0023] and [0027]).  Note also that Fig. 3 and Fig. 8 variations of Fig. 2 will be used in the alternate in some depending claims below as figures with like parts but with extra parts added in, in this context.  

As to claim 3, Lu shows wherein the stack of dielectric layers comprises: a main layer disposed on the gate electrode (note the main layer here is 110); and a capping layer disposed on the main layer (note the capping layer disposed on 110 underneath it is 112), wherein an etching rate of the capping layer is lower than an etching rate of the main layer (note in this context the etch stop layer is being used in [0027] as the lower etch rate layer to stop the etch through 110 in a more controlled fashion).  

As to claim 5, Lu shows wherein the stack of dielectric layers comprises: a bottom layer disposed on the gate electrode (see bottom layer of 112 above); and a main layer disposed on the bottom layer (see main layer of 110 above), wherein an etching rate of the bottom layer is lower than an etching rate of the main layer (note that in this context the etch stop layer is being used in [0027] as the lower etch rate layer to stop the etch through 110 in a more controlled fashion).  

As to claim 9, Lu shows wherein the stack of dielectric layers comprises oxide, nitride, oxynitride or a combination thereof (see the oxide and nitride materials for 110 above).

As to claim 10, Lu shows wherein the stack of dielectric layers comprises aluminum oxide (see AlO for layer 110 above).

As to claim 13, Lu shows the device further comprising:  
a buffer layer disposed on the substrate (see buffer layer 103; [0021]), 
wherein the buffer layer is disposed between the channel layer and the substrate (see 103 between 102 and 104).

As to claim 14, Lu shows the device further comprising: a metal nitride layer disposed between the compound semiconductor layer and the gate electrode (note that with the “compound semiconductor layer” designated as the GaN layer 125 in the alternate designation of parts in the variation embodiment of Fig. 8 as discussed above, the office can then designate layer 108 as a AlGaN metal nitride layer which is between 125 and 109 in Fig. 8).

As to claim 15, Lu shows the device further comprising:  a dielectric layer disposed between the barrier layer and the stack of dielectric layers (note that in the slight variation embodiment of Fig. 3, which is here found to have like parts to Fig. 2 having been renamed and with a gate dielectric layer 218 added in, the office here notes that the gate dielectric 218 will be between barrier layer 206 and the overall stack of 212+210 at least where it is between 206 and 210 in the diagonal; [0026]).  

As to claim 17, Lu shows the device further comprising: 
a source electrode disposed on one side of the gate electrode and in contact with the channel layer; and a drain electrode disposed on the other side of the gate electrode and in contact with the channel layer (note the source and drain electrodes 105/107 both here being electrically in contact with the 2DEG in the channel layer; [0024]).  


Claim(s) 1, 3-8, 11-12, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kudymov et al. (“Kudymov” US 9,722,063 patented 08/01/2017) with LaRoche et al. (“LaRoche” US 2020/0083167 dated 09/06/2018) as supporting evidence.
As to claim 1, Kudymov shows a semiconductor structure (see Fig. 1 and similar embodiments throughout the reference all of which appear to anticipate, but for now the office will use Fig. 1), comprising: 
a substrate (substrate that is unshown; col. 4, lines 53-57); 
a channel layer disposed on the substrate (see channel 105 of GaN of the lateral channel HFET; col. 4, lines 35-37); 
a barrier layer disposed on the channel layer (barrier is 110 of AlGaN; col. 4, lines 41-43); 
a compound semiconductor layer disposed on the barrier layer (a compound semiconductor layer disposed on the barrier layer; see the layer 155 of AlN; col. 4, lines 65-67); 
a gate electrode disposed on the compound semiconductor layer (gate electrode 135; col. 4, lines 60-64), and 
a stack of dielectric layers disposed on the gate electrode, wherein the stack of dielectric layers comprises at least two layers having different etching rates (see stack of dielectric layers 170 of AlN and 175 of SiN, SiO or SiON here being a stack of dielectric layers that have different etching rates as they are used as etch stop layers in embodiments; see col. 2, lines 61-62 and col. 4, lines 64-67 noting that 170 is formed of the same material as layer 155 which is AlN, and then layer 175 is made of SiN, SiO or SiON in col. 5, lines 4-6, then finally see col. 9, lines 10-37 describing the use of these layers, especially layers 170 and 192 as etch stop layer for processing; note in this context that an etch stop layer in this industry language is understood to mean the definition set forth in US 2020/0083167 in [0032] where it is noted to be a layer that etches at a rate at less than or equal to 1/2 the rate to a particular etchant than the rate such etchant etches through material being etched through prior to reaching the etch stop layer; and finally note in the alternative an alternate designation can be made of layers 192 and 195 together, rather than layers 170 and 175 for claims 15 and 16 specifically below where they are just mirrored layers from 170 and 175; still further note that for claims 7 and 8 below the office will designate 170 and 175 as discussed above but also add 192 into the designation such that the stack is 170+176+192; finally for claim 11 note that the office will designate 170 and 175 as done normally above, but in addition will add a multilayer overall layer 192+190 to the stack so it will be a stack of 170+175+multilayer layer 192+190).  

As to claim 3, Kudymov shows wherein the stack of dielectric layers comprises: a main layer disposed on the gate electrode (note the main layer here is 175); and a capping layer disposed on the main layer (note the capping layer 170 capping layers below it and being disposed on 175), wherein an etching rate of the capping layer is lower than an etching rate of the main layer (note in this context the etch stop layer 170 is being used as the lower etch rate layer to stop the etch through overlying layers like 175 in a more controlled fashion).  

As to claim 4, Kudymov shows the device wherein a ratio of a thickness of the main layer to a thickness of the capping layer is 1:1-60:1 (here the office will designate a non-total thickness of .5 nm, here around one atom, of layer 170 against a non-total thickness of 30 nm of the total thickness of 175, which appears to be within this range; the office here also in the alternative will just designate the first .5 nm non-total thickness of each of 170 and 175 as a 1:1 ratio).

As to claim 5, Kudymov shows the device wherein the stack of dielectric layers comprises: a bottom layer disposed on the gate electrode (see bottom layer of 170 above); and a main layer disposed on the bottom layer (see main layer of 175 above), wherein an etching rate of the bottom layer is lower than an etching rate of the main layer (note that in this context the etch stop layer 170 is being used] as the lower etch rate layer to stop the etch through overlying layers like 175 in a more controlled fashion).  

As to claim 6, Kudymov shows the device wherein a ratio of a thickness of the bottom layer to a thickness of the main layer is 1:1-1:60 (here the office will designate a non-total thickness of .5 nm, here around one atom, of layer 170 against a non-total thickness of 30 nm of the total thickness of 175, which appears to be within this range; the office here also in the alternative will just designate the first .5 nm non-total thickness of each of 170 and 175 as a 1:1 ratio).  

As to claim 7, Kudymov shows the device wherein the stack of dielectric layers comprises: a bottom layer disposed on the gate electrode (see bottom layer of AlN 170); a main layer disposed on the bottom layer (see main layer 175 of SiO, SiN, SiON etc. as discussed above); and a capping layer disposed on the main layer (see AlN layer 192 as capping layer; col. 4, lines 64-67), wherein an etching rate of the bottom layer is lower than an etching rate of the main layer (again note that 170 will have lower etch rate than 175 as discussed above), and an etching rate of the capping layer is lower than the etching rate of the main layer (note that 170 and 192 are made of  the same material, AlN, and which has a lower etch rate than the layer 175).  

As to claim 8, Kudymov shows the device wherein a ratio of a thickness of the bottom layer to a thickness of the main layer, and to a thickness of the capping layer is 1:24:1 - 1:60:1 (here the office will designate the first .5 nm non-total thickness of layers 170 and 192 and compare that to the first 42 nm non-total thickness of the layer 175 for a 1:24:1 ratio between them; in the alternate if that math is backwards the office will designate the first .5 nm non-total thickness of layers 170 and 192 and compare that to the first 12 nm non-total thickness of layer 175 for a 1:24:1 ratio; col. 5, lines 26-29 discusses the total thickness of layer 175 being 350nm of which the office uses only a non-total amount here).

As to claim 11, under the specific redesignation of parts noted above for claim 11, Kudymov shows the device wherein the at least two layers comprise the same compound (note that in the overall stack of 170+175+multilayer 192+195 these “at least two” layers end up including the same compound AlN, twice used for 170 and 192, as well as SiN etc. used for 175 and 195).  

As to claim 12, Kudymov shows the device wherein a thickness of the stack of dielectric layers is 2400A-3000A (see the layer 175 having a total thickness of 350 nm of which the office will here designate 250 nm non-total thickness therefrom; see citation above for layer 175’s total thickness).


As to claim 15, Kudymov shows the device (under the specific alternate designation of parts for claims 15 and 16 set forth above) further comprising:  a dielectric layer disposed between the barrier layer and the stack of dielectric layers (see the additional dielectric layer will be designated as 170+175 between barrier layer 110 and the stack of dielectric layers 192+195 under the alternate designation of parts for claims 15 and 16 above).  

As to claim 16, Kudymov shows the device (under the specific alternate designation of parts for claims 15 and 16 set forth above) wherein the dielectric layer is another stack of dielectric layers comprising at least two layers having different etching rates (note that the layer 170 is AlN same as 155 and 192, and note that 175 is SiN etc. same as layer 165 and 195, and they will have the different etch rates the same as the layers discussed above).  


As to claim 18, Kudymov shows the device (using just the normal designation of parts discussed above in claim 1 again) further comprising: another stack of dielectric layers disposed on the stack of dielectric layers and comprising at least two layers having different etching rates (note the same additional stack of dielectric layers 192+195 disposed on the stack 170+175, and where 192+195 have different etch rates as discussed above for the mirrored layers 170+175).  
	

For claim 2 below, the office notes that Kudymov shows an alternate embodiment where 155 and the layers that are the same materials as it is will be AlO instead (see AlO gate dielectric alternate embodiment where layers 170 and 192 are mirrored to it; col. 4, line 66), though this cannot be used under 35 U.S.C 102 the office notes it for the basis for a rejection below.  The office notes additionally for claim 2 that the SiO embodiment for layers 165, 175, and 195 discussed above will be being used rather than the SiN embodiment or any other material type embodiments.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudymov et al. (“Kudymov” US 9,722,063 patented 08/01/2017) with LaRoche et al. (“LaRoche” US 2020/0083167 dated 09/06/2018) as supporting evidence as applied to claim 1 but with the alternate note as discussed just above for claim 2 specifically, and further in view of Lu (US 2020/0357905 dated 05/07/2020) and Williams et al. (“Williams” Williams, G. “Etch Rates for Micromachining Processing – Part II” Jour. Of Microelectromechanical sys. Vol. 12, No. 6, 12/2003 pp. 761-778).  
As to claim 2, Kudymov shows the device set forth for claim 1 but with the discussion set forth above regarding claim 2 specifically where AlO is replacing the AlN material for 155/170 and 192 (this will leave the office with nothing to designate as the “compound semiconductor layer” in parent claim 1 as 155 will no longer be AlN).  

Lu shows putting a compound semiconductor layer below a gate electrode (see discussion of putting a compound semiconductor below a gate electrode in order to make it normally-off in [0003]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the compound semiconductor material taught by Lu to have made a compound semiconductor below the gate in Kudymov, though above the barrier layer, with the motivation of making a normally off device embodiment (note that this will switch the device from normally on to normally off in [0003]).  

Once the compound semiconductor layer is brought in from Lu, the office designates it as the compound semiconductor layer of claim 1 instead of the previously designated layer 155.  

As to claim 2, even Kudymov as modified by Lu above fails to explicitly show that the device is one wherein a ratio of the etching rates of the at least two layers is 1.1 to 8.0 in a wet etching solution (although an embodiment around a ratio of around 2 and then upwards appears to be immediately envisaged by one of ordinary skill in the art due to the definition of etch stop layer noted above being less than or equal to 1/2 the office will here find this to not be explicitly shown).  

Williams shows forming AlO layers by evaporation such that they have a particular etch rate in Si Iso Etch (see AlO layers made by evaporation in the right column of Table 4 with 12 nm/min etching rate in Si Iso Etch a wet etching) and SiO layers made by wet thermal processing such that they have a particular etch rate in Si Iso Etch (see SiO made by wet growth having a Si Iso etch rate of 8.7 nm/min in the third from left column of Table III).  

It would have been obvious to one of skill in the art, before the effective filing date of the claimed invention to have used evaporation formed AlO type AlO material and wet thermal grown SiO type SiO material for the AlO layers 155, 170 and 192 and SiO layers 165, 175 and 195 respectively above in Kudymov, as previously modified by Lu above, with the motivation of using real-life-method formed materials for the slightly more generic material types in Kudymov (note that Williams is setting forth real life formations for the various material compounds in Kudymov for making them in real life embodiments).  

The office notes that with the AlO layers 155, 170 and 192 being formed by the evaporation method of Williams and with the SiO layers 165, 175 and 195 being formed by the wet thermal method as noted above then the layers will have an expected ratio of etch rates between them of between 1.1 to 8 (compare 12 to 8.7 as discussed above for the etch rates and it should be a bit over 1.1 but less than 8) and this is in a wet etch of Si Iso etch which is a wet etch (although this etch is not being carried out this is merely a device claim and does not require the method step be actually performed, this being at best a material property under discussion in this claim).  


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2020/0357905 dated 05/07/2020) in view of Huang et al. (“Huang” Huang, S. “Effective Passivation of AlGaN/GaN HEMTs by ALD-Grown AlN Thin Film” IEEE Elec. Dev. Lett. Vol. 33, No. 4, 04/2012 pp. 516-518) and finally in view of Lucero et al. (“Lucero” Lucero, A. “Silicon Nitride Atomic Layer Deposition:  A Brief Review of Precursor Chemistry” Mat. Matters Vol. 13, No. 2 copyright 2018 pp. 55-59).  
As to claim 19, Lu shows the device as related above for claim 1, but fails to explicitly show that it is a device wherein the at least two layers are formed from different precursors (note in the above context it is likely that embodiments made of different precursors are already immediately envisaged by one of skill in the art reading the above disclosure but as it is not explicit the office will here treat this as not being shown).

Huang describes making AlN layers for HEMTs out of one kind of precursors (see N2-H2 and TMA precursors in the first full paragraph of 517 for making AlN layers on HEMTs).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the precursors noted above as taught by Huang to have made the AlN layer in Lu with the motivation of using a known method of making generically made AlN layers on top of a HEMT in real life embodiments (note the Lu reference leaves how to make the AlN layer generic and Huang specifies precursors suitable to the task in real life embodiments).  

However, even with AlN layer 112 in Lu made by the precursors from Huang above, the device is still not one where the two layers are formed of different precursors.  

Lucero shows making SiN using specific precursors (see using SiH4 and N2 plasma for PECVD SiN deposition on page 56 4th full paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the precursors noted above as taught by Lucero to make the SiN embodiment of layer 110 in Lu above, with the motivation of using a well-known real life precursor to perform the deposition in a traditional manner to make real life embodiments (see the Introduction on page 55 noting that PECVD is a traditional manner of making real life embodiments of SiN and see the fourth full paragraph of page 56 that notes the precursors above are well known for their use in real life to perform PECVD of SiN).  

The office notes that once the above precursors are being used for the depositions of layers 112 and 110 to make real life embodiments then the precursors are different from each other (note the different precursors used in the combination above).  


Conclusion
The office notes for the applicant that while there is a considerable amount of prior art available for the case as a whole, and there are certainly several hundred references that would be expected to anticipate claim 1 and many depending claims, overall there is no art that will likely eventually show the whole device in the applicant’s application to be anticipated or obvious under 35 U.S.C 103.  As that is the case it is likely a patent can eventually be obtained.  The office would suggest at this point to find a direction that the applicant is wanting to take the application and additionally see what all drafting things they are willing to tighten up to help narrow down the available art.  The office will additionally warn the applicant that relying on etch rates, as a property of a material(s), is quite often difficult to rely on to distinguish as once the materials are met, the properties necessarily are considered present, especially when the properties are completely independent of any specifics as to what etch is even being referred to (that is, technically literally any etch rates can be compared at present, inclusive of etches that have their temperature adjusted etc. so that they become different).  And in this context there is a whole lot of art disclosing materials to use as dielectrics above HEMTs.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891